Citation Nr: 0530009	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, AA, JJ, and IT


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) Los 
Angeles, California, which found that new and material 
evidence had not been received.  

The RO subsequently determined in a February 2005 
Supplemental Statement of the Case (SSOC) that new and 
material evidence had been received, but denied the 
underlying claim of service connection on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in August 2005, a 
transcript of which is of record.  Further, the record 
reflects that additional evidence was submitted at this 
hearing, and that he waived having initial RO consideration 
of this evidence in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of this case has been completed.

2.  Service connection was previously denied for Parkinson's 
disease by rating decisions promulgated in September 1990 and 
March 1992.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.

3.  The additional evidence received since the last prior 
denial bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The preponderance of the evidence is against a finding 
that the veteran's Parkinson's disease is causally related to 
his active service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for 
Parkinson's disease, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Service connection is not warranted for Parkinson's 
disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated: (1) that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

Here, the record reflects that the RO did send 
preadjudication notice to the veteran by correspondence dated 
in November and December 2001, both of which were clearly 
before the April 2002 rating decision that is the subject of 
this appeal.  Taken together, these letters noted the 
necessity of submitting new and material evidence to reopen 
the previously denied claim, addressed the requirements for a 
grant of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the August 2002 Statement of the 
Case (SOC), and the February 2005 SSOC, which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  In pertinent part, the SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the August 2005 Board hearing.  However, it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, a competent medical opinion was obtained 
which addressed the etiology of his Parkinson's disease.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed above, the 
Board is satisfied that the both duty to assist and the duty 
to notify have been satisfied regarding the underlying 
service connection claim.  Further, for the reasons stated 
below, the Board concurs with the RO's determination that new 
and material evidence has been received, but that the service 
connection is not warranted for the underlying disability.  
Inasmuch as the RO has already addressed the merits of the 
service connection claim, the veteran is not prejudiced by 
the Board also addressing the merits of this case.  See 
Bernard, supra.


I.  Background

Service connection was previously denied for Parkinson's 
disease by rating decisions promulgated in September 1990 and 
March 1992.  The veteran was informed of these decisions by 
correspondence dated in January 1991 and April 1992, 
including his right to appeal.  However, he did not appeal.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board has thoroughly reviewed the evidence on file.  In 
pertinent part, the evidence of record at the time of the 
last prior denial includes, but is not limited to, the 
veteran's contentions, his service medical records, and post-
service medical records which cover a period from 1956 to 
1991.

The veteran's service medical records show no diagnosis of or 
treatment for Parkinson's disease during active service, to 
include on his November 1955 discharge examination.  Further, 
there was no indication of Parkinson's disease on a 
subsequent VA medical examination conducted in April 1956.

The record reflects that the veteran was hospitalized from 
December 1956 to February 1957, for what was ultimately 
diagnosed as multiple neuropathy, acute, due to undetermined 
cause, manifested by weakness of all 4 extremities with a 
left facial paralysis with a sensory deficit over the 
extremities.  Further, these records note that he was in good 
health until 2 weeks before admission when he noted the onset 
of numbness in his toes, fingers, and lips which was 
accompanied by weakness of all extremities with stiffness to 
his neck, occipital headache, nausea, and vomiting within a 
few days after the onset of his numbness.

Medical records indicate findings of Parkinson's beginning in 
the 1980s.  For example, a subsequent April 1984 VA medical 
examination note that the veteran used to be in charge of a 
trucking company, and possibly doing some truck driving 
himself up to 1982, but that in 1982 he had fairly 
progressive onset of right extremities tremors, resulting in 
difficulties of writing.  There was also some hesitation with 
gait and placement of the right foot.  He apparently gave up 
his position, and had been unemployed since.  Further, he 
reported that prior to 1982 there was possibly some minimal 
or mild tremors of the right hand for an undetermined period 
of time which did not seem to be disable him, at least up to 
1982 when there was a sudden aggravation of the problem.  His 
condition was ultimately diagnosed as Parkinson's disease.  
In addition, it was noted that he was apparently diagnosed 
with spinal meningitis in 1956, and was hospitalized for 4 
months.  Diagnoses from this examination included Parkinson's 
disease, manifested essentially by right hemiparetic 
Parkinson's syndrome.

Subsequent medical records continue to show treatment for 
Parkinson's disease.

A June 1990 private medical statement from C.W., M.D. and 
Professor of Neurology (hereinafter, "Dr. W") noted that 
the veteran was seen for a neurologic consultation, and that 
it was clear his history dated back to 1956 when he was first 
a victim of encephalitis resulting from a mosquito vector.  
In a subsequent November 1991 statement, Dr. W asserted that 
the veteran had Parkinsonism, that he had to stop working in 
1975, and that it was clear his history dated back to 1956 
while he was stationed in Japan during his time in the 
service, when he contracted encephalitis resulting from a 
mosquito vector.  Dr. W asserted that the encephalitis caused 
several months of lethargy and subsequently the movement 
disorder from which the veteran now suffered.

The evidence added to the record since the last prior denial 
include additional contentions submitted by and on behalf of 
the veteran, to include at his August 2005 Board hearing, as 
well as post-service medical records which cover a period 
through 2005.

The contentions submitted by and on behalf of the veteran, to 
include at the August 2005 hearing, are, in essence, that his 
Parkinson's disease is causally related to 
meningitis/encephalitis for which he was treated in 1956.  

The additional medical records continue to show treatment for 
Parkinson's disease.  Further, a February 2003 neurologist's 
statement noted that the clinician had met with the veteran 
and his daughter, had reviewed medical records dating back to 
April 2000, and, based on the foregoing, opined that the 
veteran's Parkinsonism was most likely the result of 
meningitis/encephalitis he had in the 1950s.

A VA neurological opinion was subsequently obtained in July 
2003, at which the neurologist noted that the claims file had 
been reviewed and summarized the relevant findings therein, 
to include the veteran's hospitalization in December 1956 for 
multiple neuropathy, acute, due to undetermined cause.  This 
opinion also noted that recent medical opinions had indicated 
that Parkinson's disease was due to meningitis and 
encephalitis, but that there was no medical evidence of a 
diagnosis of either meningitis or encephalitis.  Diagnoses by 
the VA neurologist were history of what was most likely to 
have been acute polyarticular neuritis in 1956, without any 
evidence for meningitis or encephalitis; and idiopathic 
Parkinson's disease, with onset of symptoms most likely in 
the 1980s or 1970s.  Moreover, after discussing the various 
theories regarding the etiology of Parkinson's disease, the 
VA neurologist concluded that, in reviewing the veteran's 
record, the onset of Parkinson's disease probably occurred in 
the 1980s or in the 1970s, with a gradually progressive 
course since that time.  Therefore, it was the VA 
neurologist's conclusion that there were no likelihood that 
the condition that the veteran suffered in 1956, in any way, 
was attributable to his Parkinson's disease at a later date, 
and that his diagnosis should be changed from post 
encephalitic Parkinson's disease to idiopathic Parkinson's 
disease.

Additional medical opinions were subsequently submitted by 
the veteran in support of his claim, both of which were dated 
in August 2005.  One of these opinions noted that he had 
continence insufficiency secondary to his Parkinson's like 
syndrome.  The other opinion, completed by a neurologist, 
noted that the veteran had Parkinson's disease, and that his 
daughter reported his problem began after an illness, 
described as "meningitis" that he was afflicted with around 
1956, at the age of 24; that he had not been the same since, 
but that records dating back to that time were no longer 
available.  Further, this neurologist stated that as it would 
be extremely unlikely that the veteran developed Parkinson's 
disease at such an early age, he suspected that the veteran 
suffered a type of brain infection, or encephalitis, which 
caused some of the same debilitating features that was seen 
in Parkinson's disease, and was classified as post-
encephalitic Parkinson's.  Moreover, it was stated that 
encephalitis as a cause of Parkinsonism was well-documented 
around the time of the influenza panic of 1918, so post-
enphalitic Parkinson's was certainly not new.  This 
neurologist also opined that, "[d]espite the lack of 
records," because of the early age of onset, the temporal 
relationship to some type of brain infection, and the 
relatively modest response to both medical and surgical 
treatment, there was a greater than 50 percent chance that 
the veteran  did, in fact, have post-encephalitic 
Parkinson's.


I.  New and Material Evidence

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence.  See 66 Fed. Reg. 
45,620, 45,628-45,629.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
Here, the veteran's claim was filed prior to August 29, 2001, 
and, as such, these changes are not applicable in the instant 
case.

For claims received prior to August 29, 2001, the provisions 
of 38 C.F.R. § 3.156(a) (2001), provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

As detailed above, the evidence added to the record since the 
last prior denial includes competent medical opinions dated 
in February 2003 and August 2005 which essentially opine that 
the etiology of the veteran's Parkinson's disease is related 
to treatment for encephalitis in 1956.  In short, these 
opinion provide competent medical evidence which support the 
contentions advanced by the veteran as to why service 
connection is warranted for his Parkinson's disease.  The 
evidence submitted to reopen a claim is presumed to be true 
for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, 
the Board finds that this additional evidence bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, new and material 
evidence has been received in accord with 38 C.F.R. 
§ 3.156(a) (2001).

The adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  Once a claim is reopened, VA must address the 
merits of the underlying service connection claim.  Further, 
in the adjudication that follows, the presumption that the 
evidence is credible and entitled to full weight no longer 
applies.  The Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.


III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that the record reflects that the 
veteran was not actually diagnosed with Parkinson's disease 
either during service of for many years thereafter.  In fact, 
the record indicates he was first diagnosed with this 
disability in the 1980s, more than 25 years after his 
separation from service.  The Court has indicated that he 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991); see also See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.).

The veteran has contended that his Parkinson's disease is due 
to meningitis and/or encephalitis for which he was 
hospitalized in 1956.  Moreover, there are medical opinions 
in support of this contention, specifically, the June 1990 
and November 1991 opinions of Dr. W, as well as the February 
2003 and August 2005 neurologists' opinions.  However, his 
hospitalization in December 1956 was following his discharge 
from active service.  Further, neither Parkinson's disease 
nor meningitis are specifically listed among the chronic 
diseases under 38 C.F.R. §§ 3.307 and 3.309(a) which are 
subject to service connection if found to be present to a 
compensable degree within first-post service year.  Granted, 
encephalitis lethargica residuals is one of these presumptive 
conditions.  Thus, if he did have this presumptive condition 
present within his first post-service year, then any 
residuals of this condition, to include Parkinson's disease, 
would be subject to service connection; however, this 
disability was not shown during service or within the 
presumptive period. 

All of the opinions in support of the veteran's claim are 
based upon the premise that he had encephalitis in 1956.  
However, the actual records from the December 1956 to 
February 1957 period of hospitalization do not diagnose this 
condition, but multiple neuropathy, acute, due to 
undetermined cause.  None of the clinicians who promulgated 
the opinions supporting the veteran's claim appear to have 
reviewed the claims file, particularly the service medical 
records and the 1956 hospitalization which is the basis for 
these opinions.  For example, Dr. W makes no reference to 
such records; the February 2003 neurologist's opinion noted 
reviewing records beginning in April 2000; and the August 
2005 neurologist's opinion specifically stated that no 
records were available.  Thus, these opinions appear to be 
based solely upon the veteran's reported history, which is 
not supported by the actual medical records.  As such, they 
are entitled to little probative value in the instant case.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board is not 
required to accept the veteran's uncorroborated testimony 
that is in conflict with service medical records); Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an 
opinion based on an inaccurate factual premise has no 
probative value); and Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).

The Board further notes that the only competent medical 
opinion of record to address the etiology of the veteran's 
Parkinson's disease which is based upon a review of his 
claims file, to include the service medical records as well 
as the records from the December 1956 to February 1957 period 
of hospitalization, is that of the July 2003 VA neurologist.  
Accordingly, the Board finds that this opinion is entitled to 
the most weight in the instant case regarding the etiology of 
this claimed disability.  As detailed above, this opinion is 
against the veteran's claim.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for Parkinson's disease, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for Parkinson's 
disease, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

Entitlement to service connection for Parkinson's disease is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


